Exhibit 10.5

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (the “Amendment”) is made as of the
18th day of May, 2004 between Premcor Inc. (the “Company”) and [Executive’s
Name—see schedule A attached hereto] (the “Executive”).

 

RECITALS

 

A. The parties hereto are parties to an Employment Agreement dated June 1, 2002,
as amended (the “Employment Agreement”).

 

B. The parties hereto desire to amend and modify certain provisions of the
Employment Agreement as provided herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows.

 

1. Definitions. For purposes of this Amendment, capitalized terms used herein
have the same meanings ascribed to them in the Employment Agreement.

 

2. Amendment to the Employment Agreement.

 

Section 4 of the Employment Agreement is amended by changing the word “three” to
“four” in the third sentence, so that the third sentence, in pertinent part, is
as follows:

 

“, provided that in no event shall the Annual Bonus be greater than four times
Executive’s Base Salary”.

 

3. No Other Modifications. Nothing herein contained in any way impairs the
Employment Agreement, or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment. All other provisions of the Employment Agreement remain in full
force and effect.

 

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 



--------------------------------------------------------------------------------

5. Successors; Binding Agreement. All provisions of this Amendment shall inure
to the benefit of and be binding upon personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and legatees
of the Executive.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date and year first above written.

 

PREMCOR INC.

     

EXECUTIVE

By:

 

/s/ Thomas D. O’Malley

           

Print Name:

 

Thomas D. O’Malley

         

[Executive’s Name]

Title:

 

Chairman of the Board and

               

Chief Executive Officer

               

Premcor Inc.

           

 

2



--------------------------------------------------------------------------------

Schedule A

 

Executive:

 

William E. Hantke

Henry M. Kuchta

Joseph D. Watson

James R. Voss

Michael D. Gayda

Donald Lucey

 